Citation Nr: 1008173	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-04 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
September 1972 and from March 1973 to January 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2002 rating determination by the Atlanta, Georgia, 
Regional Office, which continued an evaluation of 30 percent 
for sarcoidosis.

This case was initially before the Board in October 2007 when 
it was remanded for additional evidentiary development.  A 
review of the record shows that the development requested in 
the remand has been substantially complied with.  The appeal 
is ripe for review.

At a hearing before the undersigned in June 2007, the Veteran 
raised the TDIU issue if her appeal was not granted to 100 
percent.  Given the Veteran's appellate assertions, the 
determination below, and the holding of Rice v. Shinseki, 22 
Vet. App. 447 (2009), wherein the United States Court of 
Appeals for Veterans Claims (Court) held that a TDIU claim is 
part of an increased rating claim when such claim is raised 
by the record, the Board finds that the TDIU issue is 
properly before the Board and a review of the record shows 
that further development is needed to properly adjudicate the 
TDIU claim.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
  

FINDINGS OF FACT

1.  Prior to April 27, 2006, the service-connected 
sarcoidosis is manifested by coughing which leads to black 
outs.  There is no evidence that it is productive of 
pulmonary involvement requiring systemic high doses 
(therapeutic) corticosteroids for control nor has the 
Veteran's disability picture been consistently productive of 
pulmonary function test results showing FEV-1 of 40 to 55-
percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) 
of 40 to 55-percent predicted, or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).

2.  Beginning April 27, 2006 the service-connected 
sarcoidosis is manifested by poor lung expansion, mild 
shortness of breath and moderate obstructive lung defect with 
FEV-1 of 40-55 percent or DLCO of 40 to 55 percent predicted.  
There is no evidence of FEV-1/FVC value less than 40 percent, 
nor has the DLCO (SB) been less than 40-percent predicted, 
and the Veteran has not shown right heart failure, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for sarcoidosis, 
evaluated as 30 percent disabling before April 27, 2006 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6802 
(1995); Diagnostic Codes 6600, 6846 (2009). 

2.  Effective April 27, 2006, the criteria for a 60 percent 
evaluation for sarcoidosis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Codes 6600, 6846 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2009). 

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the Court has also held that 
staged ratings are appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

II.  Analysis

By history it is noted that the Veteran's sarcoidosis was 
originally rated under Diagnostic Code 6802, which was in 
effect prior to October 7, 1996.  At that time, Diagnostic 
Code 6802 provided a 10 percent rating where there was 
definitely symptomatic sarcoidosis with pulmonary fibrosis 
and moderate dyspnea on extended exertion.  The next higher 
rating of 30 percent required moderate unspecified 
pneumoconiosis with considerable fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  38 C.F.R. § 4.97 (1995).  Effective October 7, 1996, 
the criteria for rating the severity of pulmonary disorders 
were amended and Diagnostic Code 6802, under which the 
Veteran was first rated, was removed from the current rating 
schedule for respiratory disorders.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2009).  

Under Diagnostic Code 6846, a non compensable rating is 
assigned for disability manifested by chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment.  A 30 percent rating is assigned 
where there is pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating is assigned where there 
is pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 100 percent 
rating is assigned where there is cor pulmonale (right heart 
failure) or cardiac involvement with congestive heart 
failure, or; progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.

The Note that follows Diagnostic Code 6846 indicates that 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 or on the basis of extra-pulmonary involvement under the 
specific body system involved.  38 C.F.R. § 4.97.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, chronic 
bronchitis with pulmonary function test (PFT) showing Forced 
Expiratory Volume at one second (FEV-1) of 71 to 80 percent 
predicted, FEV-1/Forced vital capacity (FVC) of 71 to 80 
percent predicted, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 
to 80 percent predicted warrants a 10 percent rating; FEV-1 
of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, 
or DLCO (SB) 56 to 65 percent predicted warrants a 30 percent 
rating; FEV-1 of 40 to 55-percent predicted, FEV-1/FVC of 40 
to 55 percent, DLCO (SB) of 40 to 55-percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) warrants a 60 percent rating; and 
FEV-1 less than 40 percent of predicted value, FEV-1/FVC less 
than 40 percent, DLCO (SB) less than 40-percent predicted, 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
requires outpatient oxygen therapy warrants a 100 percent 
rating.

In April 2001, the RO received the Veteran's informal claim 
for an increased rating for service-connected sarcoidosis.  
As the Veteran's increased rating claim was filed in 2001, 
she will be assessed under the new rating criteria.  It is 
noted that the December 2004 supplemental statement of the 
case, and the subsequent supplemental statements of the case, 
advised the Veteran of the new criteria for evaluating the 
severity of pulmonary disorders, and specifically the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6846 and 
6600.  

Prior to April 27, 2006

The Veteran's sarcoidosis is rated 30 percent disabling for 
the period prior to April 27, 2006.  The Board finds that a 
higher rating is not warranted for this period.  

September 2000 treatment records show the Veteran's 
sarcoidosis was stable.  An April 2001 record shows an FEV-1 
of 68 percent predicted, showing a moderate-severe 
obstructive vent defect and FEV1/FVC ratio percentage was 77 
percent.  Notations in October 2001 and July 2001 show the 
Veteran's sarcoidosis was stable.  

The Veteran received a VA examination in March 2002.  The 
Veteran denied any hospitalizations related to her 
respiratory problem.  The medications she was on at the time 
of the examination were Zocor, Aciphex, ibuprofen, Nasalide 
Nasal Inhaler, Aerobid Oral Inhaler, Allegra, Ventolin, 
triamcinolone cream, Benadryl capsules for allergies, 
ophthalmic solution related to itchy eyes and Prempro.  She 
reported that she coughs to the degree where she blacks out.  
Her FEV1/FVC ratio percentage was 79 percent, with an FEV-1 
of 35 percent.  

Notations in March 2002 and March 2003 state that the 
Veteran's sarcoidosis was stable.  

August 2004 treatment records show an FEV-1 percent predicted 
of 60 percent and FEV1/FVC ratio percentage of 80 percent.  
In March 2005, after a long history of tobacco use, the 
Veteran quit smoking.  Treatment records from 2005 show the 
Veteran was prescribed Albuterol, Flunisolide, Loratadine, 
Omeprazole, Simvastatin and Triamcinolone. 

The Board has examined the Veteran's claim under Diagnostic 
Codes 6846 and 6600 and has determined that a higher rating 
before April 27, 2006 is not warranted.  In order to warrant 
a 60 percent rating under Diagnostic Code 6846, there must be 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  The records have 
not shown that the Veteran was prescribed systemic high dose 
corticosteroids.   

To warrant a 60 percent rating under Diagnostic Code 6600, 
the Veteran would need to show FEV-1 of 40 to 55-percent 
predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 
55-percent predicted, or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  The Veteran's 
percent predicted were generally well above the requirements 
for a 60 percent rating.  The Board is aware of the FEV-1 35 
percent finding; however, based on the medical evidence as a 
whole, the disability more nearly approximates a 30 percent 
rating.  The evidence before and after the 35 percent finding 
shows that the Veteran's sarcoidosis was stable, and that her 
FEV-1 results overall ranged from 60 to 68 percent predicted.  

The Board has considered rating the Veteran's service-
connected sarcoidosis under other diagnostic codes pertaining 
to restrictive lung disease, in order to provide her with the 
most beneficial rating.  However, there is no evidence of 
diaphragm paralysis or paresis, spinal cord injury with 
respiratory insufficiency, kyphoscoliosis, pectus excavatum, 
pectus carinatum, traumatic chest wall defect, pneumothorax, 
hernia, post-surgical residuals, chronic pleural effusion of 
fibrosis or sleep apnea.  38 C.F.R. § 4.97, Diagnostic Codes 
6840-6845, 6847 (2009).

Therefore, the Board has determined that the criteria for a 
schedular rating in excess of 30 percent for the service-
connected sarcoidosis prior to April 27, 2006 have not been 
met.

Beginning April 27, 2006

An April 27, 2006 treatment record shows an FEV-1 of 50 
percent and FEV1/FVC ratio percentage of 79 percent.  October 
2006 treatment records show stage IV disease of sarcoidosis.  

A letter from Dr. B.M.P. dated in July 2007, states that the 
Veteran had a PFT showing FEV-1 of 59 percent and FEV1/FVC 
ratio percentage of 82 percent.  She is currently taking 
Advair and was supposed to be on Spiriva but was not using 
the medication regularly. 

The Veteran received a VA examination in December 2008.  The 
examiner had the opportunity to review the Veteran's claims 
file.  The Veteran reported a dry, hacking cough on a daily 
basis that often causes her to black out.  She also reported 
crusting in her nasal passages and states that she is 
fatigued or tired all the time.  She stated that she has 
shortness of breath at rest with minimal activity.  The 
Veteran reported taking Advair, Albuterol, Spiriva and 
Flonase.  The examiner stated that these respiratory 
medications are required on a daily basis to help control the 
sarcoid symptoms of her lungs.  The examiner noted that the 
Veteran is not on daily corticosteroids and corticosteroids 
are not required at this time.  On examination, the Veteran 
had poor lung expansion and mild shortness of breath with 
minimal exertion.  The diagnosis was sarcoidosis with lung 
involvement and lymph node involvement.  The Veteran also 
reported that she is currently not employed and therefore the 
condition does not interfere with her employment.  However, 
she stated that her disability interferes with her daily 
activity, because she loses sleep due to her frequent 
coughing.   The Veteran displayed FEV-1 of 45 percent and 
DLCO of 49 percent.  The examiner diagnosed sarcoidosis with 
lung and lymph node involvement.  The examiner also noted a 
moderate obstructive lung defect secondary to sarcoidosis.  

The Board finds that as of April 27, 2006, the Veteran's 
symptomatology more nearly approximates a 60 percent rating.  
The Veteran had an FEV-1 of 50 percent in April 2006 and an 
FEV-1 of 45 percent in December 2008.  There is also evidence 
of an obstructive lung defect.  The Board notes the July 2007 
FEV-1 finding of 59 percent; however, the disability overall 
more nearly approximates a 60 percent rating.  A 100 percent 
rating is not warranted as the FEV-1/FVC value has not been 
shown to be less than 40 percent, nor has the DLCO (SB) been 
less than 40-percent predicted.  In addition, the Veteran has 
not shown right heart failure, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute respiratory 
failure, or outpatient oxygen therapy.

The Board notes the Veteran's history of smoking, however, if 
it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the Veteran's service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998); 
38 C.F.R. § 3.102.  Furthermore, the December 2008 VA 
examination attributes the moderate obstructive lung defect 
to sarcoidosis.  

As mentioned above, the Board has considered rating the 
Veteran's service-connected sarcoidosis under other 
diagnostic codes; however, there is no evidence of diaphragm 
paralysis or paresis, spinal cord injury with respiratory 
insufficiency, kyphoscoliosis, pectus excavatum, pectus 
carinatum, traumatic chest wall defect, pneumothorax, hernia, 
post-surgical residuals, chronic pleural effusion of fibrosis 
or sleep apnea.  38 C.F.R. § 4.97, Diagnostic Codes 6840-
6845, 6847 (2009).  Therefore, as of April 27, 2006, the 
Veteran's sarcoidosis warrants a 60 percent rating and no 
higher.  

Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's sarcoidosis reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321.  On VA examination in 2008, 
the Veteran stated that she was not employed so her 
disability did not interfere with employment.  She asserts 
that her sarcoidosis interferes with her daily living.  
However, her sarcoidosis has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

With regard to the Veteran's increased rating claim, Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, private medical records and afforded the 
Veteran two VA examinations with respect to the severity of 
his sarcoidosis.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file.  Therefore, VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for sarcoidosis prior to April 27, 2006, is denied.

Effective April 27, 2006, entitlement to an increased rating 
to 60 percent for sarcoidosis is granted, subject to the 
regulations pertinent to the disbursement of monetary funds. 


REMAND 

As noted in the Introduction, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  Thus the issue has been raised by the record and 
additional development is needed.

The law provides that TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
her service-connected disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran is currently unemployed.  
While the Veteran has been afforded a VA examination, an 
opinion as to her unemployability and the effect of her 
service-connected disabilities on her employability was not 
rendered.  It is noted that service connection for residuals 
fracture of the left third toe, with a non-compensable 
rating, is also in effect.  The Board finds that the Veteran 
should be afforded an appropriate VA examination to determine 
whether she is unable to secure or maintain substantially 
gainful employment as a result of her service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should schedule the Veteran for an 
appropriate VA examination to determine 
the effect of her service-connected 
compensable disability on her 
employability.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
Veteran is unable to secure or maintain 
substantially gainful employment solely 
as a result of her service-connected 
disabilities.  The examination report 
must include a complete rationale for 
all opinions and conclusions expressed.

2.  Readjudicate the issue on appeal.  
If all the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
Veteran and her representative.  The 
case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


